Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:17-cv-60264

  REINALDO DAMAS MALUFF

               Plaintiff,
  vs.

  SAM’S EAST, INC.

               Defendant.
                                               /

                            SAM’S EAST, INC.’S WITNESS LIST

         Defendant, SAM’S EAST, INC. (“SAM’S EAST”), by and through its

  undersigned counsel, and pursuant Fed. R. Civ. P. 26(a)(3), and this Court’s Order

  of Continuance and Order Revising Pretrial Deadlines [DE 112], hereby files its

  Witness List.

   No.    Name and Address of witness              Expected to       Expert        Testimony
         Sam’s East expects to present             be present        Witness           by
                    and call.                                                      Deposition
   1.    Darling Dareisy Herrera-Izaguirre
                                                         √
         Ms. Herrera-Izaguirre is expected
         to provide testimony regarding the
         Plaintiff’s alleged incident and
         damages and Plaintiff’s physical
         condition prior to and following
         the alleged incident.
   2.    Officer O J. Ramos, Miramar
         Police Department                               √

         Officer Ramos is expected to
         testify regarding the investigation
         into the incident and Plaintiff’s
         admissions regarding pre-existing
         conditions.



                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 2 of 7



   3.   Corporate Representative
        Sam’s East, Inc.
        c/o Hamilton Miller & Birthisel,                 √
        LLP

        Sam’s East’s Corporate
        Representative is expected to
        provide testimony regarding the
        store’s policies and procedures,
        and the store’s lack of
        substantially similar incidents
        prior to the incident.

   4.   Paul Koenigsberg, M.D.

        Dr. Paul Koenigsberg is a board
        certified radiologist who is
        expected to testify concerning the
        nature, extent, and validity, if             √                  √
        any, of Plaintiff’s alleged injuries
        based on his review of Plaintiff’s
        diagnostic films pre and post
        incident.

   5.   Kenneth L. Jarolem, M.D.
        Orthopaedic Center of           South
        Florida                                          √              √

        Dr. Jarolem is expected to testify
        as to the nature, cause and extent
        of the Plaintiff’s alleged injuries,
        including but not limited to the
        alleged injuries/surgeries to
        Plaintiff’s back and neck. He will
        testify about the reasonableness
        and necessity of the medical bills
        incurred, treatment received by
        the Plaintiff, whether Plaintiff has
        a permanent injury, whether
        Plaintiff needs future medical care
        or treatment as a result of
        Plaintiff’s alleged incident and
        regarding Plaintiff’s pre-existing
        conditions.
                                                2

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 3 of 7




   6.   Jayson Maury A MD                                √
        South Florida Urology Center, Inc.

        Dr. Maury is expected to provide
        testimony     regarding   medical
        treatment, diagnosis and his
        examinations of plaintiff prior to
        the alleged incident.


   7.   Ebrahim Mostoufi, MD                             √

        Dr. Mostoufi is expected to provide
        testimony     regarding     medical
        treatment, diagnosis and his
        examinations of plaintiff post
        incident.
   8.   Scott Skorupa, MD                                √                         √(only      if
        1150 North 35th Avenue, Suite 605                                          unable     to
        Hollywood, FL 33021                                                        make trial in
                                                                                   person)
        Dr. Skorupa is a board certified
        radiologist who is expected to
        testify about the nature, extent,
        and validity, if any, of Plaintiff’s
        alleged injuries based on his
        review of Plaintiff’s diagnostic
        films pre incident.

   9.   Peter Eisenberg, MD                              √                         √
        Memorial Hospital Miramar                                                  (only if
                                                                                   unable to
        Dr. Eisenberg is a board certified                                         make trial in
        radiologist who is expected to                                             person)
        testify about the nature, extent,
        and validity, if any, of Plaintiff’s
        alleged injuries based on his
        review of Plaintiff’s diagnostic
        films pre incident.


                                                3

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 4 of 7



   10.   Savadier Lionel, MD                             √                         √
                                                                                   (only if
         Memorial Hospital Miramar                                                 unable to
         Dr. Lionel is a board certified                                           make trial in
         radiologist who is expected to                                            person)
         concerning the nature, extent, and
         validity, if any, of Plaintiff’s
         alleged injuries based on his
         review of Plaintiff’s diagnostic
         films pre incident.

   11.   Melyvn H. Rech, DO                              √
         Memorial Healthcare System

         Mr. Rech is expected to provide
         testimony     regarding   medical
         treatment, diagnosis and his
         examinations of plaintiff prior to
         the alleged incident.

   12.   Hallandale Medical Center                       √
         Records Custodian

         The    Records   Custodian   for
         Hallandale Medical Center is
         expected to authenticate medical
         records.

   13.   Juan Borja, DO                                  √

         Dr. Borja is expected to provide
         testimony    regarding      medical
         treatment, diagnosis and his
         examinations of plaintiff prior to
         and following the alleged incident.

   14.   Dr. William Ganz                                √

         Dr. Ganz is expected to provide
         testimony     regarding     medical
         treatment, diagnosis and his
         examinations of plaintiff following
         the alleged incident.

                                                4

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 5 of 7



   15.   Mechell Davis, ARNP                             √

         Ms. Davis is expected to provide
         testimony     regarding    medical
         treatment,       diagnosis    and
         examinations of plaintiff prior to
         the alleged incident.

   16.   Carolina Betances                               √

         Ms. Betances is expected to
         provide    testimony    regarding
         medical treatment, diagnosis and
         examinations of plaintiff prior to
         the alleged incident.

   17.   Dr. Jeffrey Hertz, MD                           √

         Dr. Hertz is expected to provide
         testimony     regarding   medical
         treatment, diagnosis and his
         examinations of plaintiff prior to
         the alleged incident.

   18.   Dr. Ivan Lizarazo                               √

         Dr. Lizarazo is expected to provide
         testimony     regarding     medical
         treatment, diagnosis and his
         examinations of plaintiff prior to
         the alleged incident.

   19.   Vincent Ortiz                                   √
         On Track Investigations, Inc.

         Vincent will be called to testify
         about surveillance of the Plaintiff
         and    authenticate      surveillance
         videos of the Plaintiff.




                                                 5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 6 of 7



   20.   Chris Wilson                                    √
         On Track Investigations, Inc.

         Chris will be called to testify about
         surveillance of the Plaintiff and
         authenticate surveillance videos of
         the Plaintiff.

   21.   James Daguillard                                √
         On Track Investigations, Inc.

         James will be called to testify about
         surveillance of the Plaintiff and
         authenticate surveillance videos of
         the Plaintiff.

   22.   Leonardo Quintero
         On Track Investigations, Inc.

         Leonardo will be called to testify
         about his conversations with
         Darling Dareisy Herrera-Izaguirre
         regarding the alleged incident.


         Sam’s East, Inc. reserves the right to supplement and/or amend this Witness

  List before trial and as information becomes known.

         Date: October 12, 2018

                                             Respectfully submitted,

                                             /s/ Schuyler A. Smith
                                             Jerry D. Hamilton, Esq.
                                             Florida Bar No. 970700
                                             jhamilton@hamiltonmillerlaw.com
                                             Schuyler A. Smith, Esq.
                                             Florida Bar No. 70710
                                             ssmith@hamiltonmillerlaw.com
                                             HAMILTON, MILLER & BIRTHISEL, LLP
                                             Attorneys for Sam’s East, Inc.
                                             150 Southeast Second Avenue, Suite 1200
                                             Miami, Florida 33131-2332
                                             Telephone: (305) 379-3686
                                                6

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 129 Entered on FLSD Docket 10/12/2018 Page 7 of 7



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 12, 2018, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing is being served this day on all counsel of record or pro se parties identified on
  the following Service List in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for
  those counsel or parties who are not authorized to receive electronically notices of
  Electronic Filing.

                                             /s/ Schuyler A. Smith
                                             Schuyler A. Smith, Esq.

                                       SERVICE LIST

   Gregory Deutch, Esq.                             Anthony J. Soto, Esq.
   Rubenstein Law, P.A.                             RUBENSTEIN LAW, P.A.
   2 S. University Drive, Suite 235                 9130 South Dadeland Blvd.
   Plantation, FL 33324                             Datran II – PH
   Tel: (954) 661-6000                              Miami, FL 33156
   gregory@rubensteinlaw.com                        Tel: (305) 661-6000
   eservice@rubensteinlaw.com                       Fax: (786) 230-2934
   Attorneys for Plaintiff                          tony@rubensteinlaw.com
                                                    nancy@rubensteinlaw.com
                                                    eservice@rubensteinlaw.com
                                                    Attorney for Plaintiff




                                                7

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
